Citation Nr: 9929744	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  96-28 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an increased rating for residuals of an 
injury of the left knee with synovitis, arthritis and 
postoperative arthroscopy, rated 30 percent disabling.  

2. Entitlement to an increased rating for residuals of an 
injury to the right knee, postoperative meniscectomy with 
arthritis, rated 30 percent disabling.  

3. Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran was discharged in November 1985, having completed 
over 14 years of active duty.

This appeal arises from rating actions of the RO in 1995.  In 
a July 1997 rating action, the evaluation for the left knee 
residuals was increased from 20 percent to 30 percent, 
effective in October 1995, the date of the claim for an 
increased rating.  The evaluation for the right knee disorder 
was increased from 20 percent to 30 percent, effective in 
November 1995, the date a temporary total rating based on 
convalescence expired.  The veteran continued to voice 
disagreement with the ratings, and the instant appeal ensued.  

The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities will be the subject of the section entitled 
remand below.  


FINDINGS OF FACT

1.  The veteran is rated at the maximum evaluation for 
recurrent subluxation or lateral instability or limitation of 
flexion of the left knee, and retains full extension of the 
left knee without significant limitation of function.  

2.  The veteran is rated at the maximum evaluation for 
recurrent subluxation or lateral instability or limitation of 
flexion of the right knee, and retains full extension of the 
right knee without significant limitation of function.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of an injury of the left knee with synovitis, 
arthritis and postoperative arthroscopy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71, Part 4, Codes 5257, 5260 and 5261 (1998).  

2.  The criteria for a rating in excess of 30 percent for 
residuals of an injury of the right knee, postoperative 
meniscectomy with arthritis, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71, 
Part 4, Codes 5257, 5260 and 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records indicates 
that his case was referred to a medical board in August 1985.  
At that time, there was a history of an injury to the right 
knee in 1972, when the veteran was involved in a twisting 
accident.  Between the time of the injury and 1979, the 
veteran only reported some weakness in the right knee.  At 
that time, he reported an increase in pain and buckling, 
which had lasted until the medical board.  The veteran 
sustained injuries in his left knee in 1983, when he jumped 
from a truck and while playing basketball.  In November 1984, 
arthroscopic examination showed chondromalacia of the 
patella.  On arthroscopic examination in May 1985, there was 
a diffuse synovitis in the left knee.  After a review of the 
findings on examination, the diagnoses of the medical board 
were degenerative arthritis of the right knee; and 
retropatellar pain syndrome with synovitis of the left knee.  

The veteran underwent a right diagnostic knee arthroscopy 
with synovial biopsy and chondroplasty of the right femoral 
condyle with partial synovectomy at a VA facility in August 
1995.  The postoperative diagnosis was right knee 
degenerative joint disease.  

Of record are statements received in August 1995 from VA 
physicians.  It was noted that the veteran had underwent the 
right knee arthroscopy in August 1995, and would have to be 
on non weight bearing crutches for six weeks and would be 
unable to work for eight weeks.  

The VA examined the veteran for compensation purposes in 
November 1995.  He gave the history of injuries in service 
and stated that he had multiple surgical procedures for the 
knees, the most recent of which having been in August 1995.  
The veteran walked with an antalgic gait, using a cane.  
There were a number of small scars on the right knee.  Direct 
tenderness was present over the lateral aspect.  There was a 
negative McMurray's test, but some pain was present.  The 
anterior and posterior cruciate ligaments were normal, and 
range of motion of the right knee was from zero to 120 
degrees.  There was tenderness over the medial aspect of the 
left knee, with no swelling noted.  There was a negative 
patellar inhibition and McMurray's test, with normal anterior 
and posterior cruciate ligaments.  Range of motion of the 
left knee was from zero to 120 degrees.  Muscle strength in 
the thigh, leg and foot was 4/5, right and 5/5 left.  

The veteran underwent a right knee arthroscopy at a VA 
facility in August 1995.  The post operative diagnosis was 
right knee degenerative joint disease.  Subsequently, he 
underwent a left knee arthroscopy in February 1996.  The 
diagnoses, upon discharge, were anterior cruciate ligament 
(ACL) tear and tear of the left medial meniscus.  A VA 
physician noted in a March 1996 letter that the veteran had 
sustained a recent left knee injury, and required 
arthroscopic surgery in February 1996.  Recovery was ongoing, 
and the veteran required limited stress and strain on his 
legs and knees.  Immediate post operative treatment was 
required.  

The veteran underwent a VA compensation examination in April 
1997.  At that time, he reported morning stiffness, numbness 
and paresthesias from the left knee to the ankle, along with 
increased pain with prolonged standing and ambulation.  His 
major complaints in the right knee were numbness and 
paresthesias from the knee to the ankle, exacerbated by long 
periods of standing or recumbency.  Intermittent pain was 
noted at the tibial tubercle, along with a slight 
coordination weakness.  Swelling of the knee was absent.  The 
primary complaint was increased stiffness.  On examination, 
there was no gross deformity of the right knee.  Minimal 
point tenderness was present at the tibial tubercle without 
appreciable edema or erythema.  Range of motion in the 
sitting position was from zero to 100 degrees and in the 
standing position from zero to 100 degrees.  No instability 
was present.  There was no instability or ballottable fluid 
in the left knee.  No point tenderness or erythema was 
appreciated.  Range of motion was zero to 110 degrees sitting 
and zero to 100 degrees sitting.  On ambulation, his gait was 
slow, markedly favoring the left knee.  An attempt at stair 
climbing was unsuccessful, as the veteran had to support 
himself.  The examiner concluded that the veteran should work 
less than full time.  Sedentary employment would be feasible, 
but accommodations should be afforded to include only 
infrequent bending, squatting or kneeling.  

Analysis

Initially, the Board notes that the veteran's claims are well 
grounded.  By this, the Board means that the claims submitted 
are plausible.  The Board further concludes that the VA has 
met its statutory duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991).

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is currently rated at the maximum evaluation for 
recurrent subluxation or lateral instability.  Accordingly, 
the veteran must be rated based on the arthritis. Arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion of the joint involved. When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Code 5003 (1998).

Therefore, the Board must consider the limitation of motion 
resultant from the right and left knee disorders.  The 
veteran is rated at the maximum evaluation for flexion of the 
knees.  The 30 percent rating is appropriate when extension 
is limited to 20 degrees.  For a 40 percent rating to be 
warranted, extension must be limited to 30 degrees.  
38 C.F.R. § 4.71a, Code 5261 (1998).  

On repeated occasions, limitation of extension consistent 
with the criteria for a 40 percent rating has not been shown.  
On examination in November 1995, bilateral extension was 
possible to zero degrees.  Similar findings were noted on 
examination in April 1997.  The Board notes that range of 
motion of the knee is considered normal from 0 degrees 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  In view of the fact that the veteran retains normal 
extension of the knees, the Board concludes that limitation 
of motion does not provide a basis for an increased rating 
for the right knee or the left knee disorder.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
further has held that when a Diagnostic Code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1995) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran's 
knee disorders are rated under the provisions of Diagnostic 
Codes 5260 and 5261, which turn on limitation of motion.  
Accordingly, the Board finds that the Court's holding in 
DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like. relate to 
functional loss.

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 38 
C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding in 
VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998).

A review of the findings on examination and treatment do not 
demonstrate sufficient symptomatology to support an increased 
rating under these provisions.  The veteran retains excellent 
range of motion of both knees.  On examination in November 
1995, while there was some tenderness, no swelling was 
reported.  Muscle strength was full in the left leg and 4/5 
in the right leg.  Similar symptomatology was reported on the 
most recent examination in April 1997.  There was only 
minimal point tenderness in the right knee, with no point 
tenderness in the left knee.  No gross deformity was reported 
in the right knee.  While difficulty climbing stairs was 
reported, the Board finds that the limited symptomatology 
shown on examination does not demonstrate the presence of 
functional loss beyond that expected in the criteria for the 
30 percent rating.  Accordingly, the Board finds that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not support an 
increased rating.  

When a knee disability is already rated under Diagnostic Code 
(DC) 5257, as here, the veteran must also have limitation of 
motion under Diagnostic Code 5260 or 5261 in order to obtain 
a separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of these codes, there is no additional disability for 
which a rating may be assigned.  See VAOPGCPREC 23-97 (July 
1, 1997, revised July 24, 1997).  This was confirmed by a 
subsequent opinion.  See VAOPGCPREC 9-98 (August 14, 1998).  
The recent General Counsel opinion has held that:

For a knee disability rated under DC 5257 
to warrant a separate rating for 
arthritis based on X-ray findings and 
limitation of motion, limitation of 
motion under DC 5260 or DC 5261 need not 
be compensable but must at least meet the 
criteria for a zero-percent rating. Id.

As discussed above, the results of the various examinations 
do not demonstrate that the limitation of motion of the 
veteran's left knee reaches the degree of severity for a 
compensable evaluation under Codes 5260 or 5261: flexion 
limited to 45 degrees or extension limited to 10 degrees.  In 
the absence of such findings, a separate rating is not 
appropriate for the degenerative changes of the left knee at 
this time.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.   

ORDER

An increased rating for residuals of an injury of the left 
knee with synovitis and arthritis, post operative 
arthroscopy, is denied.  An increased rating for residuals of 
an injury of the right knee, postoperative meniscectomy with 
arthritis is denied.  


REMAND

The veteran has further contended that a total rating based 
on individual unemployability due to service connected 
disabilities is warranted.  Initially, the Board finds that 
the veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  By this finding, the Board means that 
the veteran has presented a claim which is not implausible 
when the contentions and the evidence of record are viewed in 
the light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.

In a July 1997 Deferred Rating Decision, a VA rating 
specialist indicated that the veteran's Vocational 
Rehabilitation Counseling Folder should be obtained and 
reviewed.  The Folder was received in September 1997, and, 
after review by the RO, it was concluded that the additional 
evidence did not change the prior determination to deny a 
total rating based on individual employability due to service 
connected disabilities.  

When the case was referred to the Board for action, this 
Folder was not associated with the claims file.  The Board 
concludes that it would be improper to review the actions of 
the RO, without having access to all the evidence the RO 
utilized to reach its conclusions.  

Accordingly, the case is remanded to the RO for the following 
action:

The RO should obtain the Vocational 
Rehabilitation Counseling Folder, along 
with any other evidence utilized in 
reaching a decision in September 1997 on 
the issue of entitlement to a total 
rating based on individual 
unemployability due to service connected 
disabilities, and associate these records 
with the veteran's claims folder.  

When the requested development is completed, the RO should 
review the case.  If the benefit sought is not granted, the 
veteran and representative should be provided with an 
appropriate supplemental statement of the case. The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
case should then be returned to the Board for further 
appellate consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals







